Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Change of Examiner
	The examiner assigned to the instant application has changed.  The new examiner is Bong-Sook Baek.  Contact information is provided at the end of this Office Action.

Status of claims
The amendment filed on Oct. 7, 2020 is acknowledged. Claims 1-16 are under examination in the instant office action. 
Applicants' arguments, filed on Oct. 7, 2020, have been fully considered but they are moot in view of new ground of rejection.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 

	Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 as amended recites “the crosslinked hydrogel further comprises a crosslinking agent”. Claim 1 from which claim 12 depend has been amended to recite “crosslinked” before hydrogel. It is not understood how come the crosslinked hydrogel further comprises a crosslinking agent because the crosslinked hydrogel is already prepared by crosslinking hydrogel with a crosslinking agent and thus the crosslinked hydrogel necessarily comprises “a crosslinking agent”. Is it intended to recite “the hydrogel solution comprising the crosslinked hydrogel further comprises additional crosslinking agent”?  Or, the crosslinking agent is referring back to the agent used for preparing said crosslinked hydrogel? In that case, the claim 12 does not further limit the subject matter of claim 1.   Clarification is required. For the examination purpose, it is interpreted as if it recited “the hydrogel solution comprising the crosslinked hydrogel further comprises additional crosslinking agent”.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/00814531 as evidenced by US2013/0165533.
US2017/00814531 teaches that one of the benefits of rheology modifiers is their ability to suspend solid materials in aqueous systems and suspension benefits are usually obtained by using crosslinked polyacrylic acids such as carbomer-type polymers ([0004]). US2017/00814531 further  teaches that there is a need to provide more environmentally, or “greener”, rheology modifiers and in particular such rheology modifiers that can deliver suspension benefits to a variety of formulations because these crosslinked polyacrylic acid-based materials are 
US2017/00814531 teaches a polysaccharide alkali swellable rheology modifier composition comprising a polysaccharide alkali swellable rheology modifier containing polysaccharide portion modified by selected synthetic monomers such as methacrylic acid  and water wherein  the resulting product delivers rheology modification to aqueous systems (abstract, [0010], [0011], [0041] and figure 2). US2017/00814531 further teaches that the chain transfer agents and crosslinking agents may be added during the polymerization process and suitable crosslinking agents include polyethylenically unsaturated copolymerizable monomers that typically have 2 or more double bonds which are effective for crosslinking, such as, for example, diallylphthalate, divinylbenzene, vinyl crotonate, allyl methacrylate, trimethylol propane triacrylate, ethylene glycol diacrylate or dimethacrylate, polyethylene glycol diacrylate or dimethacrylate, 1,6-hexanediol diacrylate or dimethacrylate, diallyl benzene, combinations thereof ([0050] and [0051]). Thus, the polysaccharide alkali swellable rheology modifier is crosslinked hydrogel because hydrogel is a "water-based colloidal able to absorb water" formed by physically or chemically crosslinking a polymer chain segment and a kind of three-dimensional polymeric net structure, and has the property of swelling or diminution with adsorption or desorption of a solvent as evidenced by US2013/0165533 ([0003]). US2017/00814531 also teaches that the reaction product may be in the form of a stable emulsion composition containing water or an aqueous emulsion paste composition that contains water (hydrogel) and the stable emulsion composition or the aqueous emulsion paste composition may be diluted with water and then neutralized to give viscosity and rheology to the aqueous systems ([0052] and [0054]), which reads on blending the hydrogel in a liquid (water) to produce a 
US2017/00814531 specifically discloses that the reaction product obtained from ethyl hydroxyethyl cellulose and monomers such as methacrylic acid forms the aqueous emulsion paste composition and the polymer portion of this aqueous paste was diluted to 2% and neutralized to pH 7 by slow addition of 50% NaOH and the result solution formed a gel (hydrogel) which had a viscosity of 95,300 cps at 0.5 rpm as measured by a Brookfield viscometer ([Example 1]). US2017/00814531 further discloses that to stabilize the paste as a pourable liquid, the aqueous emulsion paste of Example 1 can be diluted to 20% polymer with water and the resulting product is a stable emulsion composition that is liquid and pourable (Example 2), which is a hydrogel solution comprising crosslinked hydrogel in water. The percentage (20%) falls within the claimed ratio in claim 3 (20%=4:1).  
US2017/00814531 teaches the use of a polysaccharide alkali swellable rheology modifier in personal care, fabric and cleaning, oil field, agricultural, paint and coating and other industrial applications ([0012], [0058], and claim 15) and in agricultural formulations, the polymers of this invention provide drift control of agricultural sprays (liquid agricultural composition), reducing carryover to other areas and permitting more efficient spray directly on foliage ([0060]). US2017/00814531 further teaches adding the polymers to formulations for agricultural and other industrial applications ([0058]).

US2017/00814531 does not teach the claimed method steps with sufficient specificity so as to be anticipated, therefore the claims are rejected under obviousness.
A reference is analyzed using its broadest teachings. MPEP 2123 [R-08.2012]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the teachings of US2017/00814531 and arrived at the claimed method because the prior art teaches, motivate, suggests providing a hydrogel solution prepared by diluting the crosslinked hydrogel with water (liquid) and its use as rheology modifier in agricultural formulations as stated above.  
.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/00814531 as evidenced by US2013/0165533 in view of US5474915.
The teachings of US2017/00814531 and US2013/0165533 as applied supra are herein applied for the same teachings in their entirety.  
US2017/00814531 does not specifically disclose that the hydrogel comprise sugar such as lactose. 
US5474915 teaches that poly(sugar acrylates) form hydrogels which can be formed by mixing the sugar ester with a monomer such as 2-hydroxyethyl methacrylate before polymerizing and during formation of the copolymer, a cross-linking agent such as ethylene glycol dimethacrylate (abstract). US5474915 further teaches that more preferred sugars for use include sucrose, fructose, raffinose, lactose, maltose and trehalose (abstract and col 2, lines 25-
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the poly(sugar acrylates) hydrogels as rheology modifier for use in agricultural formulations as taught by US2017/00814531 because  US2017/00814531 already teaches the use of polysaccharide-acrylate based hydrogel which is environmentally friendly, or “green” and US5474915 discloses that a polysaccharide-acrylate  (poly(sugar acrylates))-based hydrogel can be prepared with a sugar such as lactose which is an abundant, relatively inexpensive and recyclable resource.  Thus, one of ordinary skill in the art would have been motivated to use the relatively inexpensive and recyclable sugar such as lactose as polysaccharide material for preparing hydrogel on the reasonable expectation that the poly(sugar acrylates)-based hydrogel would also be useful as rheology modifier similar to the polysaccharide-acrylate-based hydrogel taught by US2017/00814531. 

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/00814531 as evidenced by US2013/0165533 in view of US5474915 and in further view of Think USA Dairy, U.S. Dairy Export Council (Whey and Milk Permeate Overview, 2015).
The teachings of US2017/00814531, US2013/0165533 and US5474915 as applied supra are herein applied for the same teachings in their entirety.  
US2017/00814531 and US5474915 does not specifically disclose the source of lactose. 
However, US5474915 recognizes sugar incorporated in the hydrogel compositions as an abundant, relatively inexpensive and recyclable resource (col 2, line 10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any known source of lactose for preparing the poly(sugar acrylates) hydrogels. The skilled artisan would have been motivated to use the milk permeate as a source of lactose because the milk permeate was known to have the high content of lactose and is a cost-effective product. One of ordinary skill in the art have reasonably expected that similar poly(sugar acrylates))-based hydrogel could be prepared with lactose regardless of its source. 
   
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611